Per Curiam :
The referee to whom it was referred to take the proof of the charges against this attorney has reported upon the facts and as to each of the .three several charges has reported that the said respondent was gúilty'of deceit, fraud, maljiractice and gross unprofessional conduct. A careful examination of,the record satisfies us that the finding and conclusions of the referee are fully sustained by the evidence.
One of the charges was based upon the misappropriation and conversion to his own use of the sum of $50 received by the attorney upon the collection of an amount due upon a chattel mortgage. It is satisfactorily, shown that the mortgagor paid the full amount due, namely, $200, to the person selected by the respondent to do the actual work of collecting and that that sum was paid over by, said person to the respondent. The client received from the respondent, as is conceded by the respondent, but $150. ' The respondent claims that that was the full amount received by him. There is no reason-to disturb the finding of the referee that the respondent did receive $50 in addition to the amount turned over by him to his client and appropriated the same to his own use.
Another' charge is that respondent having been retained to appear for a defendant in an action in the Municipal Court, the case having been tried and a judgment haying been entered against his client, advised an appeal and was by his client instructed to take an appeal; that he received from his client the sum of $24 to be depós*376ited with.the clerk of the'Municipal Court as costs for the purpose . of perfecting the appeal, and the further sum of $27 to pay to the stenographer of said,court for a transcript of his minutes. The appeal was subsequently dismissed by the Appellate Term upon the ground that the amount of costs had not been deposited, and that,therefore, the appeal, had not been perfected. Respondent’s client was obliged to pay the full amount of the judgment, with costs and keeper’s fees, amounting in the aggregate to about $400. ' It is conclusively established that he received from his client $27 for the stenographer and that the stenographer delivered the minutes, but has never keen paid. .
The ^hird charge is that in another case, by the negligence of the respondent, -the time to take' an appeal from a judgment entered against 1-iis client in the Municipal Court had expired, although he had received instructions to take an appeal, and $37 to- cover costs and expenses, and that for some considerable time after the respondent knew that the time had expired in which he could, take the appeal, he deceived Ms- client by the false representation in writing that the appeal was as matter, of fact pending. His client was compelled to pay the full amount of the .judgment.
The amounts misappropriated' are small and the cases themselves do -not involve a large amount of money. These facts instead of mitigating, aggravate the offense of the attorney. Litigants who seek the inferior courts are peculiarly at the mercy of their attorneys. Their interests are often of greater jproportional importance to them than those of litigants who seek higher tribunals.
The only contact with tllb -courts of justice which a very large portion of the population ever has is with the minor courts of criminal and civil jurisdiction. It is of great concern to the community that such contact should result in respect for the courts and-confidence in the administration of the law. It is of the .utmost importance that honor and fair dealing should be the invariable rule of members of • the profession. It is especially so'when deal-, ing with the. poor and helpless. Amounts involved are of no consequence. The standard which this court, requires of its officers is not to be measpred in-dollars and cents. An attorney who betrays his, trust, who deceives his client, .not only disgraces himself but discredits in thb minds of those cognizant of his acts the whole *377administration of justice. Upon the conclusions of the referee, correctly drawn from the facts found, this cotirt cannot liesitate.
The motion to disbar the respondent is granted.
■Present — Patterson, P. J"., Ingraham, McLaughlin, Clarke'. arid Lambert, JJ. ■ '
Respondent disbarred.